TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00095-CV


                                 In re Author Manning Jr.




                       ORIGINAL PROCEEDING FROM GREGG COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and the request for temporary relief are denied.

See Tex. R. App. P. 52.8(a).



                                           __________________________________________
                                           Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: March 5, 2021